Smith, J.
—In this cause we find that the motion of Walker for a new trial was sustained, and there being no final judgment, this court has no jurisdiction of the cause, as has been often decided.
The statement of facts does not appear to have been signed by the judge, by reason of which it could not be noticed in this court.
The writ of error has not been served on the defendant Brundage, and only on the attorney of the defendant Cole, without showing that he cannot be found. This service is incomplete. Dor these defects the cause will be stricken from the docket.
Dismissed.